Citation Nr: 1500067	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-50 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety secondary to a service-connected low back (lumbar spine) disability.  

2.  Entitlement to a rating higher than 10 percent prior to April 29, 2013, higher than 20 percent from April 29, 2013 to December 2, 2013, and higher than 40 percent since December 3, 2013, for the low back disability.  

3.  Entitlement to a rating higher than 20 percent for associated radicular involvement of the left sciatic nerve.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1984.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2013 decision since issued, during the pendency of this appeal, a local Decision Review Officer (DRO) increased the rating for the Veteran's lumbar spine disability to 20 percent retroactively effective from April 29, 2013.  The DRO also granted a separate 20 percent rating for the associated radicular involvement of the left sciatic nerve, which previously had been rated as part and parcel of the lumbar spine disability.  In yet another, even more recent, decision in January 2014, a DRO again increased the rating for the Veteran's lumbar spine disability, this time to 40 percent as of December 3, 2013.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  


In a January 2013 formal application and in his November 2014 hearing testimony, the Veteran additionally maintained that he was unemployable because of his service-connected disabilities.  In several precedent decisions, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised this derivative TDIU claim in conjunction with his increased-rating claim for his lumbar spine disability, the Board is additionally assuming jurisdiction over this derivative TDIU claim.

As support for these claims, the Veteran testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

In this decision the Board is deciding - indeed granting - the claim for service connection for an acquired psychiatric disorder, but instead remanding the remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, including his depression and anxiety, is being exacerbated by his service-connected low back disability.  


CONCLUSION OF LAW

His acquired psychiatric disorder, including his depression and anxiety, is secondary to his lumbar spine disability since being aggravated by this service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting this claim for an acquired psychiatric disorder.  The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  

II.  The Merits of this Service-Connection Claim

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing service, was aggravated during service - that is, worsened beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including psychoses, will be presumed to have been incurred in service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.


According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this alternative secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, at 448.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  


The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, however, so during the pendency of this appeal.  And the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be competent and credible evidence of a current disability, evidence of a service-connected disability, and evidence of a nexus between the service-connected disability and other currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During his recent November 2014 Travel Board hearing, the Veteran testified that his acquired psychiatric disorder is the result of his military service, either directly or presumptively, or, in the alternative, secondarily since attributable to his service-connected low back disability.  He explained that, while in service, he sought treatment for his mental illness at sick call, but each time the evaluating physicians mistakenly attributed his symptoms, instead, to a heart disorder.  He readily conceded that his family has dealt with a lot of heart-related problems or issues, but he knew that those occasions in question were unrelated to his heart.  

He further added that the physicians also ultimately would tell him he was just fine and, therefore, simply send him back to his unit to continue performing his job.  As for the purported secondary relationship between his mental illness and service, he said the pain and flare-ups caused by his service-connected low back disability in turn have caused him issues psychologically, including insofar as him no longer being able to do the things he once could and having to cope with this feeling and emotion.  See the November 2014 Board hearing transcript.  He therefore believes that, no matter how you look at it, his psychiatric disorder is acquired and attributable to his military service.  

Service connection as mentioned already is in effect for his low back disability, namely, for lumbar spine strain, degenerative joint disease (DJD, i.e., arthritis), and intervertebral disc syndrome (IVDS) involving the external cutaneous nerve of his right thigh.  Also as already alluded to, he is being separately compensated for the associated radicular involvement of his left sciatic nerve.  The record also reflects that he has received diagnoses of depression and anxiety, NOS.  See the December 2013 mental disorders disability benefits questionnaire (DBQ).  

The Veteran was afforded a VA compensation examination in December 2013 for an opinion concerning the etiology of his mental illness.  After reviewing the claims file and performing a mental status evaluation of the Veteran, the examiner diagnosed confirmed the diagnoses of depression and anxiety, NOS.  As importantly, however, the examiner also concluded that the Veteran's depression and anxiety are indeed secondary to his service-connected low back disability, which includes degenerative arthritis of this segment of his spine, consequent sciatic pain (affecting his lower extremities), and chronic underlying low back pain.

The other records in the Veteran's electronic (i.e., paperless) file do not contain any contrary opinion suggesting his acquired psychiatric disorder is unrelated to his service, including unrelated to his service-connected lumbar spine disability.  So the VA compensation examiner's opinion is unrefuted.  Furthermore, the Board also finds the Veteran's testimony during his November 2014 Travel Board hearing to be credible, not just competent, so ultimately probative.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In summary, then, the Board finds that the Veteran has met all requirements to establish his entitlement to service connection for an acquired psychiatric disorder (including especially for his depression and anxiety) as secondary to his service-connected lumbar spine disability.  And as service connection has been established for his acquired psychiatric disorder on this secondary basis, the issue of whether his acquired psychiatric disorder is directly or otherwise presumptively related to his military service is moot and, thus, need not be decided.

ORDER

Service connection is granted for an acquired psychiatric disorder, including especially for depression and anxiety as secondary to the service-connected low back disability and its other attendant complications.


REMAND

Unfortunately, further development is still warranted regarding the remaining claims that also are on appeal.

With regards to the Veteran's service-connected lumbar spine disability and associated radicular involvement of his left sciatic nerve, the most recent VA treatment records in his electronic claims file only date up to September 2012.  Additionally, in the January 2014 Supplemental Statement of the Case (SSOC), the RO indicated there were no additional VA treatment records after September 2012.  But while more recently testifying during his November 2014 Travel Board hearing, the Veteran indicated he was then currently receiving treatment for his service-connected lumbar spine disability and associated radicular involvement of his left sciatic nerve.  See the November 2014 Travel Board hearing transcript.  Consequently, as it appears that he continues to be evaluated and treated for these service-connected disabilities, his more recent treatment records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

With regards to the Veteran's derivative claim for a TDIU, a medical opinion was obtained in December 2013 regarding whether his service-connected lumbar spine disability and the associated radicular involvement of his left sciatic nerve render him unemployable.  However, as already alluded to, in this decision service connection since has been granted additionally for his acquired psychiatric disorder as secondary to his service-connected low back disability.  As such, the functional and occupational impairment resulting from the acquired psychiatric disorder also now must be considered in determining whether he is unemployable and consequently entitled to a TDIU.  That said, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision 

rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381.

For these reasons, supplemental medical comment is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected low back disability, associated radicular involvement of his left sciatic nerve, and consequent mental illness since September 2012.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the Virtual VA e-folder.  To this end, a specific request must be made for all relevant treatment records since September 2012 that occurred in the VA Puget Sound Health Care System - American Lake Division in Tacoma, Washington.  

If any identified records are unobtainable (or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented, including in terms of the efforts that were made to obtain these additional records.

2.  Upon receipt of all additional records, the Veteran's virtual file, including a copy of this decision and remand, next should be returned to the VA compensation examiner that completed the December 2013 VA mental disorders DBQ for an addendum opinion concerning the functional impairment caused solely by the service-connected disabilities (so now additionally including this one, the mental disorder, since it was not previously a service-connected disability but now is owing to this decision granting this additional benefit).  This supplemental comment, in turn, will assist the Board in determining whether the Veteran's now service-connected psychiatric disability (depression and anxiety), in combination with his other service-connected disabilities (namely, his low back disability and associated left lower extremity sciatica), prevents him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  

A complete copy of this decision and remand therefore must be forwarded to the examiner for review, and this consideration should be reflected in the examiner's report.


To reiterate, the examiner is advised that service connection is now in effect for an acquired psychiatric disorder, which includes depression and anxiety.  Therefore, symptoms and impairment associated with both the depression and anxiety are to be considered in assessing the Veteran's occupational limitations attributable to his service-connected disabilities.

It is essential the examiner discuss the underlying basis of the opinion, whether favorable or unfavorable.  So if, as an example, this current examiner concludes that some forms of employment are still a viable possibility, even if not all types of jobs or that the service-connected disabilities merely impact, not altogether preclude, employability, the examiner also has to discuss specifically what these jobs might entail allowing the Veteran to still work.  The examiner also is advised that the Veteran is competent to report his symptoms and history, and these reports must be specifically acknowledged and considered in formulating an opinion.  If the examiner rejects the Veteran's reports, the examiner must provide the necessary reasons or bases.  

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination.  In conjunction with the examination, the e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.  

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


